DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment filed on 01/19/2022.
2.	Claims 1-15 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks page 11, filed 01/19/2022, with respect to the Double Patenting rejection of claims 1-15 have been fully considered and are persuasive.  Therefore the Double Patenting rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Park et al. (USPAT# 10,015,684 B2) teaches a method for notifying an attribute of an original resource of one entity to another entity in a wireless communication system according to one embodiment of the present invention. The method may comprise the steps of: receiving an update request for an `announcedAttribute` attribute comprising a list of pre-notified attributes included in the original resource, for notifying a specific attribute of the original resource, wherein each attribute in the original resource is set to one of a mandatory announced (MA) type that should be notified mandatorily, an optional announced (OA) type that is optionally notified according to the contents of 
Elliott et al. (USPUB# 2008/0013531 A1) teaches a system and method for communicating voice and data over a packet-switched network that is adapted to coexist and communicate with a legacy PSTN. The system permits packet switching of voice calls and data calls through a data network from and to any of a LEC, a customer facility or a direct IP connection on the data network. The system includes soft switch sites, gateway sites, a data network, a provisioning component, a network event component and a network management component. The system interfaces with customer facilities (e.g., a PBX), carrier facilities (e.g., a LEC) and legacy signaling networks (e.g., SS7) to handle calls between any combination of on-network and off-network callers. The soft switch sites provide the core call processing for the voice network architecture. The soft switch sites manage the gateway sites in a preferred embodiment, using a protocol such as the Internet Protocol Device Control (IPDC) protocol to request the set-up and tear-down of calls. The gateway sites originate and terminate calls between calling parties and called parties through the data network. The gateway sites include network access devices to provide access to network resources. The data network connects one or more of the soft switch sites to one or more of the gateway sites. The provisioning and network event component collects call events recorded at the soft switch sites. The network management component includes a network operations center (NOC) for centralized network management.

Park, Elliott, Adamczyk and other prior arts do not singularly or in combination disclose the limitations " wherein the first transaction resource creation request comprises an identifier of a first to-be-operated resource, a first execution time, and a first to-be-executed operation; receiving, by a second managed object device, a second transaction resource creation request sent by the application server for the first transaction, wherein the second transaction resource creation request comprises the identifier of a second to-be-operated resource, a second execution time, and a second to-be-executed operation; sending, by the first managed object device, a response indicative of unsuccessful creation of the first transaction resource of the first transaction to the application server; and sending, by the second managed object device, a response indicative of successful creation of a second transaction resource of the first transaction to the application server, wherein the response indicative of successful creation of the second transaction resource carries an identifier of the second transaction resource; receiving, by the second managed object device, a 
Dependent claims 2-8, 10, 12, 13 and 15 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A system of operating an electric power grid using common cyber security services to ensure secure connections from control systems to devices in the electric transmission, electric distribution, and energy centric devices in electric customers' networks. (Gooding et al. ‘209)
Resource type specific Resource Handlers are provided for the reservation of resources for an application session, along with a Resource Allocation Manager for bookkeeping and analysis of a resource allocation situation, Application Session Management and Scheduling means for selecting a next application session and Activity Block at least on the basis of the resource allocation situation, and executing means for executing the Activity Block in the course of the selected application session. A system is provided with a protocol connecting said Resource Handlers, Resource Allocation Manager, Application Session Management and Scheduling means, and executing means to control the execution order and to implement the transfer of information between the resource reservation means, Resource Allocation Manager, Application Session Management and Scheduling means, and executing means. Also provided is a method for the execution of application sessions in an electronic device, as well as to an electronic device. (Lehtinen ‘025)
A notification when multiple users attempt to alter the same data may first begin when connections to a plurality of user stations are monitored. An instruction for initiating a load process is received from a user station. Data is downloaded from the one of the user stations to the server. It is determined whether another load process is being concurrently executed by another user station. If it is determined that a load process is being concurrently executed, a notification is sent to the user station. A notification is also sent to the user station that initiated the concurrently executing load process. At least one of the load processes is suspended upon detecting the concurrently executed load process. At least one of the load processes may be allowed to continue upon receiving a command to continue from the user station associated with the suspended load process. (Carley et al.  ‘345)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443